COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                       ORDER ON MOTION
 Cause number:            01-19-00116-CV
 Style:                   Billy Helveston, Reliable Business Resources, LLC, Kevin Nguyen,
                          Robert Bowers, and ALBA EDM, Inc. v. BSL Industries Inc. and
                          Pacific Manufacturing Inc.
 Date motion filed*:      July 23, 2019
                          E. Christopher Murray’s Motion for Admission Pro Hac Vice
 Parties filing motion:   Appellees BSL Industries Inc. and Pacific Manufacturing Inc.’s counsel
                          E. Christopher Murray
 Document to be filed:    Motion in Support by Texas Resident Attorney Richard F. Whiteley

Is appeal accelerated?      Yes (interlocutory).

Ordered that motion is:
      ☐ Granted
      ☒ Denied
      ☐ Dismissed (e.g., want of jurisdiction, moot)
      ☒ Other: _ The motion for admission pro hac vice by non-resident attorney E. Christopher
       Murray is denied without prejudice to refiling with the required motion in support by
       Richard F. Whiteley or another Texas resident attorney. See TEX. RULES GOVERN. BAR
       ADM’N XIX(b) (2015) (“The motion of the non-resident attorney seeking permission to
       participate in Texas proceedings must be accompanied by motion of the resident
       practicing Texas attorney with whom the non-resident attorney will be associated in the
       proceeding of a particular cause.”) (emphasis added).

Judge's signature: ____/s/ Laura C. Higley________
                    Acting individually       Acting for the Court
Date: ___July 25, 2019_____




November 7, 2008 Revision